          Case 4:18-cv-02248-PJH Document 182 Filed 08/25/20 Page 1 of 7




1     STEPTOE & JOHNSON LLP
      STEPHANIE A. SHERIDAN, State Bar No. 135910
2     ssheridan@steptoe.com
      ANTHONY J. ANSCOMBE, State Bar No. 135883
3     aanscombe@steptoe.com
4     MEEGAN B. BROOKS, State Bar No. 298570
      mbrooks@steptoe.com
5     Spear Tower, 1 Market Street, Suite 3900
      San Francisco, CA 94105
6     Telephone: (415) 365-6700
7     Facsimile: (415) 365-6678
     Attorneys for Defendant,
8    RODAN & FIELDS, LLC
9    (Additional Attorneys Listed Below)

10
11                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
12                                    OAKLAND DIVISION

13   BARBARA LEWIS, AKEMI BUCKINGHAM,
     BOBBIE    JOE   HULING,       CYNTHIA
14   WHETSELL, MARTHA MERLE, TERESA Case No.: 4:18-cv-02248-PJH
15   GATTUSO, ELISSA WAGNER, AND DIXIE
     WILLIAMS, INDIVIDUALLY AND ON
16   BEHALF OF ALL OTHERS SIMILARLY JOINT STIPULATION AND
     SITUATED,                             [PROPOSED] ORDER AMENDING
17                                         BRIEFING SCHEDULE FOR RODAN
                          Plaintiffs.      & FIELDS, LLC’S MOTION TO
18                                         EXCLUDE PLAINTIFFS’ EXPERT
19        v.                               STEFAN BOEDEKER

20   RODAN & FIELDS, LLC, A DELAWARE
     LIMITED LIABILITY COMPANY,      Judge: Phyllis J. Hamilton
21
                                    Defendant.
22
23
24
            Plaintiffs and Defendant Rodan +Fields, LLC (“Rodan + Fields”) (collectively, the
25
     “Parties”), by and through their respective counsel of record, stipulate and state as follows:
26
27
       4:18-cv-02248-PJH                                                            STIPULATION AND
                                                                                   [PROPOSED] ORDER
                                                                                  AMENDING BRIEFING
                                                                                          SCHEDULE
            Case 4:18-cv-02248-PJH Document 182 Filed 08/25/20 Page 2 of 7




1            1.     On July 3, 2020, in connection with its Opposition to Plaintiffs’ Motion for Class

2    Certification, Rodan + Fields filed a Motion to Exclude Plaintiffs’ Expert Stefan Boedeker (the

3    “Motion to Exclude”), ECF No. 146.

4            2.     When filing the Motion, Rodan + Fields chose the briefing schedule

5    autopopulated on ECF, which set July 17, 2020 as the due date for Plaintiffs’ Opposition to the

6    Motion to Exclude, and July 24, 2020 as the due date for Rodan + Fields’ Reply.

7            3.     On July 10, 2020, the parties stipulated to a revised briefing schedule extending

8    the deadline of Plaintiffs’ Opposition to the Motion to Exclude to August 10, and Rodan +

9    Fields’ Reply deadline to August 21, ECF Nos. 152,153.

10           4.     On August 6, 2020, the parties agreed to extend the date for Plaintiffs’ Opposition

11   to the Motion to Exclude to August 12, 2020 and the due date for Rodan + Field’s Reply to

12   August 26, 2020, ECF Nos. 170, 173.

13           5.     To accommodate a second mediation session on August 25, 2020, and for other

14   reasons, the Parties have conferred and agreed to a further extension of the briefing schedule that

15   extends the due date for Rodan + Fields’ Reply by five days. The Parties therefore respectfully

16   request that the current deadline be extended as follows:

17          Rodan + Fields’ Reply in Support of the Motion to Exclude be filed by August 31, 2020.

18
19   IT IS SO STIPULATED, through Counsel of Record, who respectfully request that this Court

20   enter the accompanying order.

21
      Dated: August 24, 2020                           /s/ Stephanie A. Sheridan__________
22                                                     Counsel for Defendant
23                                                     Stephanie A. Sheridan (Bar No. 135910)
24                                                     Anthony J. Anscombe (Bar No. 135883)
                                                       Meegan B. Brooks (Bar No. 298570)
25                                                     STEPTOE & JOHNSON LLP
                                                       Spear Tower, 1 Market Street, Suite 3900
26                                                     San Francisco, CA 94105
                                                       Telephone: (415) 365-6700
27                                                     Facsimile: (415) 365-6678
       4:18-cv-02248-PJH                                                           STIPULATION AND
                                                                                  [PROPOSED] ORDER
                                                                                 AMENDING BRIEFING
                                                                                         SCHEDULE
        Case 4:18-cv-02248-PJH Document 182 Filed 08/25/20 Page 3 of 7




1                                         ssheridan@steptoe.com
                                          aanscombe@steptoe.com
2                                         mbrooks@steptoe.com
3
                                          Darlene K. Alt (IL State Bar No. 6228745)
4                                         (Admitted pro hac vice)
                                          Mary E. Buckley (IL State Bar No. 6275472)
5                                         (Admitted pro hac vice)
6                                         STEPTOE & JOHNSON LLP
                                          227 W. Monroe Street, Suite 4700
7                                         Chicago, Illinois 60606
                                          Telephone: (312)-577- 1300
8                                         Facsimile: (312)-577-1370
                                          dalt@steptoe.com
9                                         mbuckley@steptoe.com

10                                        Attorneys for Defendants
11
12                                        /s/ Juli E. Farris________
                                          Counsel for Plaintiffs
13   Dated: August 24, 2020
                                           Juli E. Farris (Bar No. 141716)
14                                         KELLER ROHRBACK L.L.P.
                                           801 Garden Street, Suite 301
15                                         Santa Barbara, CA 93101
16                                         (805) 456 - 1496
                                           Fax (805) 456-1497
17                                         jfarris@kellerrohrback.com

18
                                           Michael D. Woerner, admitted pro hac vice
19                                         Ryan McDevitt, admitted pro hac vice
20                                         Benjamin Gould (Bar No. 250630)
                                           Erika M. Keech, admitted pro hac vice
21                                         KELLER ROHRBACK L.L.P.
                                           1201 Third Avenue, Suite 3200
22                                         Seattle, WA 98101-3052
                                           (206) 623-1900; Fax: (206) 623-3384
23
                                           mwoerner@kellerrohrback.com
24                                         rmcdevitt@kellerrohrback.com
                                           bgould@kellerrohrback.com
25                                         ekeech@kellerrohrback.com
                                           Jeffrey Lewis (Bar No. 66587)
26                                         KELLER ROHRBACK L.L.P.
                                           300 Lakeside Drive, Suite 1000
27
                                           Oakland, CA 94612
      4:18-cv-02248-PJH                                              STIPULATION AND
                                                                    [PROPOSED] ORDER
                                                                   AMENDING BRIEFING
                                                                           SCHEDULE
       Case 4:18-cv-02248-PJH Document 182 Filed 08/25/20 Page 4 of 7




1                                         (510) 463-3900, Fax (510) 463-3901
                                          jlewis@kellerrohrback.com
2
3                                          Marc L. Godino (Bar No. 182689)
                                           Danielle L. Manning (Bar No. 313272)
4                                          GLANCY PRONGAY & MURRAY LLP
                                           1925 Century Park East, Suite 2100
5
                                           Los Angeles, CA 90067
6                                          (310) 201-9150; Fax: (310) 201-9160
                                           mgodino@glancylaw.com
7                                          dmanning@glancylaw.com
8
                                           Rosemary M. Rivas (Bar No. 209147)
9                                          LEVI & KORSINSKY LLP
                                           44 Montgomery Street, Suite 650
10                                         San Francisco, CA 94104
11                                         (415) 291-2420, Fax: (415) 484-1294
                                           rrivas@zlk.com
12
                                           Joseph G. Sauder
13                                         SAUDER SCHELKOPF
                                           555 Lancaster Avenue
14
                                           Berwyn, PA 19312
15                                         (610) 200-0580
                                            jgs@sstriallawyers.com
16
                                            Attorneys for Plaintiffs
17
18
19
20
21
22
23
24
25
26
27
     4:18-cv-02248-PJH                                              STIPULATION AND
                                                                   [PROPOSED] ORDER
                                                                  AMENDING BRIEFING
                                                                          SCHEDULE
          Case 4:18-cv-02248-PJH Document 182 Filed 08/25/20 Page 5 of 7




1
2                                       ATTESTATION OF FILER

3            I, Stephanie A. Sheridan, am the ECF user whose identification and password are being

4    used to file this STIPULATION AND [PROPOSED] ORDER. Pursuant to Civil Local Rule 5-

5    1(i)(3), I hereby attest that all other signatories to this document concurred in its filing.

6
7                                            By:     /s/ _Stephanie A. Sheridan___________
                                                     Stephanie A. Sheridan
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
        4:18-cv-02248-PJH                                                              STIPULATION AND
                                                                                      [PROPOSED] ORDER
                                                                                     AMENDING BRIEFING
                                                                                             SCHEDULE
          Case 4:18-cv-02248-PJH Document 182 Filed 08/25/20 Page 6 of 7




1
2                                       CERTIFICATE OF SERVICE

3              I, Stephanie A. Sheridan, hereby certify that on August 24, 2020, I electronically filed the
4    foregoing with the Clerk of the United States District Court for the Northern District of
5    California using the CM/ECF system, which shall send electronic notification to all counsel of
6    record.
7
8                                            By:     /s/ Stephanie A. Sheridan_____________
                                                     Stephanie A. Sheridan
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
       4:18-cv-02248-PJH                                                              STIPULATION AND
                                                                                     [PROPOSED] ORDER
                                                                                    AMENDING BRIEFING
                                                                                            SCHEDULE
           Case 4:18-cv-02248-PJH Document 182 Filed 08/25/20 Page 7 of 7




1                                       [PROPOSED] ORDER

2            Pursuant to the Parties’ stipulation, the Court hereby ORDERS: The briefing schedule

3    for Rodan + Fields, LLC’s Motion to Exclude Plaintiffs’ Expert Stefan Boedeker (ECF No. 146)

4    is amended as follows:

5    •       Rodan + Fields’ Reply in Support of the Motion to Exclude be filed by August 31, 2020.

6    IT IS SO ORDERED.

7
8    Dated: August 25, 2020               /s/ Phyllis J.Hamilton
                                          The Honorable Phyllis J. Hamilton
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
         4:18-cv-02248-PJH                                                      STIPULATION AND
                                                                               [PROPOSED] ORDER
                                                                              AMENDING BRIEFING
                                                                                      SCHEDULE
